DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2020 has been entered.
Upon entering amendment, claims 1, 5, 7, 11, and 21 have been amended. Claims 1-3, 5-9, 11-23 remain pending.  
Response to Arguments
Applicant argues with respect to the newly amended language of “always” maintaining the energy available from the secondary power source that “Gewinner fails to disclose or fairly suggest while always maintaining the energy available from the rescue storage device 18 source at or above a minimum level…” (Remarks, pg.10). The examiner respectfully disagrees in that claim 1 defines “while always maintaining the energy available from the secondary power source” during “normal operation” when power is being fed from the primary power source and the secondary power source to a load/motor. Thus, when both the primary and secondary sources are no longer sharing the load, they are no longer considered to be in a “normal operation”. This is because once the secondary source drops below the minimum level, the system exits the “normal operation” into a different operation where both sources do not share the load anymore. In Gewinner’s pars [14 and 18], when the primary source (12) and the secondary source (18) are sharing the load and thus during the normal operation, the energy in 
Further analysis of the claims is presented below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-13, 15-16, 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gewinner et al. (2016/0229666 A1) in view of Veronesi (2011/0139547 A1).
Regarding Claim 1,
Gewinner (Figs.1-4) teaches a power system for feeding power into a vertical transportation arrangement (see title), the power system comprising: a first interface (between items 12 and 14) for connecting to a primary power source (item 12); a second interface (between items 18 and 14) for connecting to a secondary power source (item 18); a controller (items 14, 16, 20) 
In order to further expedite prosecution, Veronesi is relied upon to further demonstrate “while always” maintaining the energy available from the secondary power source at or above the minimum level and for the teaching by one or more (i) adjusting the minimum level for the 
Veronesi (Figs.1-3), similar to Gewinner, teaches a power system for feeding power into a vertical transportation arrangement (see title). Veronesi teaches a primary power source (20), a secondary power source (32), control (via 10) feeding of power from the primary power source (20) and the secondary power source (32) to a motor (12) for driving the vertical transportation arrangement such that at least some of the power used by the motor (12) during normal operation is fed from the secondary power source (32) while always maintaining the energy available from the secondary power source (32) at or above the minimum level (abstract, pars [19-21, 24]; Veronesi teaches feeding power from the primary power source 20 and the secondary source to the motor 12 during normal operation (since both sources share the load) and always maintaining the SOC (i.e. the energy stored or storage state of the secondary source) at or above the target SOC (i.e. the minimum level). Veronesi teaches the energy available from the secondary power source is always maintained during a normal operation when both the sources are sharing the load to meet the expected power demand) by one or more of (i) adjusting the minimum level for the energy available from the secondary power source level based on a load of the vertical transportation arrangement (abstract, pars [19-20, 24]; Veronesi teaches “A predicted usage pattern is first established based on forecast hoist motor demand (step 70), which may include past or predicted demand, or the combination of both”, “The usage characteristics may also include information such as the number of passengers transported during each run, the load in elevator car 40 (as measured by load sensor 46) during each run, and the duration of each run”. Veronesi further teaches determining the current usage state of elevator 14 with respect to the predicted usage pattern, predict future energy 
Note: Claim 1 recites “one or more” of option (i) or option (ii). Thus, the broad language of claim 1 requires one or the other to be read into the claim and not both.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gewinner to that of Veronesi in order to efficiently control and prolong the longevity of the secondary source by not only always maintaining the energy available from it at or above the minimum level but by also adjusting the minimum level according to predicted usage pattern (which includes past and predicted demand) and future energy demands.    
Regarding Claim 2,
The combination of Gewinner in view of Veronesi teaches the claimed subject matter in claim 1 and Gewinner further teaches a monitoring device (items 36, 38) configured to monitor parameters (i.e. voltage and current) relating to the primary power source (12) (the voltage and/or current monitored by control circuit 36/38 at output of power supply 30 “relates” to the primary power source 12 as supply 30 converts the power provided by the power source 12), wherein the controller is configured to control feeding of the power based on the parameters (pars [13, 15 and 18]).
Regarding Claim 3,
The combination of Gewinner in view of Veronesi teaches the claimed subject matter in claim 1 and Veronesi further teaches a monitoring device (46) configured to monitor power usage of the vertical transportation arrangement (pars [8 and 20]), wherein the controller is configured to control feeding of the power based on the power usage (pars [19-21, 24]).
Regarding Claim 5,

Note: The recitation of “if” is conditional and the limitations associated with “if” do not actually have to happen and are not required to happen. For the limitations to be given full patentable weight, “if” should be replaced with “when”.
Regarding Claim 6,
The combination of Gewinner in view of Veronesi teaches the claimed subject matter in claim 1 and the combination further teaches wherein the secondary power source includes at least one battery (Gewinner, par [11] and Veronesi, par [16]).
Regarding Claim 7,
The combination of Gewinner in view of Veronesi teaches the apparatus necessary to complete the recited method steps in claim 7 as discussed above in the rejection of claim 1.
Regarding Claim 8,

Regarding Claim 9,
Claim 9 recites the same limitations as discussed above in the rejection of claim 3 and is therefore rejected in the same fashion. 
Regarding Claim 11,
Claim 11 recites the same limitations as discussed above in the rejection of claim 5 and is therefore rejected in the same fashion. 
Regarding Claim 12,
Claim 12 recites the same limitations as discussed above in the rejection of claim 6 and is therefore rejected in the same fashion.
Regarding Claim 13,
The combination of Gewinner in view of Veronesi teaches an elevator arrangement (Gewinner, title, abstract and Veronesi, title, abstract) comprising the power according to claim 1 (see rejection of claim 1).
Regarding Claim 15,
The combination of Gewinner in view of Veronesi teaches the claimed subject matter in claim 13 and the combination further teaches wherein the elevator arrangement comprises an elevator controller configured to plan elevator runs based on the parameters relating to the primary power source (12) (Gewinner, pars [11, 13-15, 17-18] and Veronesi, pars [19-21, 27-28]; Gewinner teaches based on the voltage/current parameters relating to the primary source 12 that indicate whether or not there’s an increase in power requirement, the controller plans elevator runs. For instance, if the parameters indicate an increased power demand, the controller plans an elevator run in which the battery is controlled to be in supply mode to meet 
Regarding Claim 16,
The combination of Gewinner in view of Veronesi teaches the claimed subject matter in claim 13 and the combination further teaches wherein the power system is configured to feed the power used by the motor during power failure of the primary power source from the second power source (Gewinner, pars [10-11] and Veronesi, pars [27-28]).
Regarding Claim 20,
The combination of Gewinner and Veronesi teaches the claimed subject matter in claim 1 and the combination further teaches wherein the controller is configured to determine the minimum level for the energy available from the secondary power source (18) by determining an amount of energy used to drive an elevator car of the vertical transportation arrangement to a closest floor in relation thereto (Gewinner, pars [11 and 14] and Veronesi, pars [19-21, 24]; Gewinner teaches determining and preserving a minimum level/reserve in the secondary power source for rescue functions so that “the rescue storage device 18 provides power to the elevator system to direct the elevator car 23 to the nearest floor and open the elevator car door”. Veronesi teaches determining and setting the minimum/target SOC for the secondary source by establishing a usage pattern that includes the time between each run of motor 12 and power 
Regarding Claim 21,
The combination of Gewinner in view of Veronesi teaches the claimed subject matter in claim 20 and the combination further teaches wherein the controller is configured to, monitor, via one or more sensors (Gewinner, items 36 and 38 and Veronesi, item 46), the load of the elevator car (Gewinner, par [13] and Veronesi, par [19]), determine the amount of energy used to drive the elevator car to the closest floor is based on the load of the elevator car (Gewinner, pars [11 and 13] and Veronesi, pars [19-21, 24]; Gewinner teaches determining and preserving a minimum level/reserve in the secondary power source for rescue functions so that “the rescue storage device 18 provides power to the elevator system to direct the elevator car 23 to the nearest floor and open the elevator car door”. Veronesi teaches determining and setting the minimum/target SOC for the secondary source by establishing a usage pattern that includes the time between each run of motor 12 and power demand of each of the runs. The usage includes information on number of passengers transported during each run, the load in the elevator car during each, and the duration of each run. Based on that, Veronesi determines and sets the target SOC/minimum level to drive an elevator car including obviously driving it to a closest floor), adjust the minimum level of the energy available from the secondary power source level such that the secondary power source always maintains at least the amount of energy used to drive the elevator car to the closest floor (Gewinner, pars [11 and 13] and Veronesi, pars [19-24]; Veronesi teaches adjusting the minimum level/”adjust the target SOC of ES system 32 accordingly” based off future energy demands, a predicted usage pattern, which includes the if the energy available from the secondary power source is reduced to the adjusted minimum level (Gewinner, par [14] and Veronesi, pars [20-24]; Gewinner teaches monitoring the state of charge/state of health of the secondary source 18 and preventing the use of the secondary source (i.e. the feed power is discontinued from the secondary source) when the status of the source drops below the threshold. The instance at which Gewinner prevents the usage of the secondary source reads on “reduced to the minimum level”. Veronesi teaches adjusting the minimum level/”adjust the target SOC of ES system 32 accordingly” and further teaches less power of the secondary source is used to power the motor as it approaches the adjusted minimum level/adjusted target SOC. This indicates that there is zero use/zero power drawn from the secondary source when the adjusted minimum level/adjusted target SOC is reached).
Note: The recitation of “if” is conditional and the limitations associated with “if” do not actually happen and are not required to happen. For the limitations to be given full patentable weight, “if” should be replaced with “when”.
Regarding Claim 22,
The combination of Gewinner and Veronesi teaches the claimed subject matter in claim 1 and the combination further teaches wherein the controller is configured to recharge the secondary power source using regenerative power generated by the motor (Veronesi, par [28]; Veronesi teaches the secondary source 32 is recharged by using regenerative power generated by the motor 12).  
Regarding Claim 23,
.
Claims 14, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gewinner et al. (2016/0229666 A1) in view of Veronesi (2011/0139547 A1) in further view of Kallioniemi et al. (2011/0120811 A1).
Regarding Claim 14,
The combination of Gewinner and Veronesi teaches the claimed subject matter in claim 13 and the combination further teaches wherein the elevator arrangement comprises one elevator car (Gewinner, item 23 and Veronesi, item 40).
The combination does not explicitly disclose the elevator arraignment comprises a second elevator car. 
Kallioniemi (Fig.1), however, teaches an elevator arrangement comprising at least two elevator cars (items 1, 1’, par [21]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Kallioniemi’s second elevator car. The motivation would have been to build a commonly known and commonly desired elevator arrangement. 
Regarding Claim 17,

Kallioniemi (Fig.1) teaches a power system similar to that of the combination with a primary power source (4) and a secondary power source (6) (par [32]). Kallioniemi teaches such power systems may be intended to be used in an escalator arrangement (par [14]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Kallioniemi. The motivation would have because an escalator arrangement is intended use and one of ordinary skill in the art would have realized the plethora of known uses in the art for power system disclosed by the combination noting that a preamble is denied the effect of a limitation where the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robbie, 88 USPQ 478 (CCPA 1951).  
Regarding Claim 18,
Gewinner in view of Veronesi teaches an elevator arrangement comprising the power system according to claim 1 (see rejection of claim 1). The combination does not explicitly disclose that said power system is intended to be used in an inclined moving walk arrangement.
Kallioniemi (Fig.1) teaches a power system similar to that of the combination with a primary power source (4) and a secondary power source (6) (par [32]). Kallioniemi teaches such power systems may be intended to be used in a travellator system which obviously includes an inclined moving walk arrangement (par [14]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Kallioniemi. 
Regarding Claim 19,
Gewinner in view of Veronesi teaches a vertical transportation arrangement comprising an elevator comprising the power system according to claim 1 (see rejection of claim 1).
The combination does not explicitly disclose that the vertical power transportation can additionally comprise at least one escalator. 
Kallioniemi (Fig.1) teaches a power system similar to that of the combination with a primary power source (4) and a secondary power source (6) (par [32]). Kallioniemi teaches such power systems can be comprised in an escalator (par [14]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Kallioniemi. The motivation would have because an elevator and an escalator arrangement are both known uses in the art for the power system disclosed by the combination. Having an arrangement with an elevator and an escalator each utilizing the power system of the combination would have been well-within the level of ordinary skill in the art and would have yielded desirable results.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770.  The examiner can normally be reached on M-F 9:00-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836